DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending.
Response to Amendment
The amendments to the (Specifications, Claims, Drawings) filed on December 22, 2020 have been entered. Claims 1-19 are pending. In regard to claims 4 and 5, the objections has been withdrawn.

Allowable Subject Matter
Claims 1-19 are allowed. Independent claims 1, 9 and 14 now contain the subject matter indicated as allowable in the previous Office Action and is shown in bold in Reason for Allowance.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector, comprising: an insulating body, provided with a mating slot, wherein at least one side of the mating slot is provided with at least two accommodating holes, and the accommodating holes are in communication with the mating slot; and a first terminal, wherein a third distance exists between the first extending portion and the inner wall of the first accommodating hole along the arrangement direction of the first terminal and the second terminal, a fourth distance exists between the second extending portion and the inner wall of the second accommodating hole along the arrangement direction of the first terminal and the second terminal, and the fourth distance is less than the third distance, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 9, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector, comprising: an insulating body, provided with a mating slot, wherein at least one side of the mating slot is provided with a plurality of accommodating holes, and the accommodating holes are in communication with the mating slot; at least two adjacent first terminals located at a same side of the mating slot in an arrangement direction, each of the first terminals being a power terminal or a ground terminal, wherein one end of each of the first terminals has a first contact in a first accommodating hole, a first pitch exists between two adjacent first contacts of the two adjacent first terminals, each of the first terminals has a first extending portion extends out of the first accommodating hole, and the first extending portion is at least partially exposed from the first accommodating hole; and at least two adjacent second terminals arranged in an arrangement direction, the second terminals being located at the same side of the mating slot as the first terminals or at a different side of the mating slot from the first terminals, each of the second terminals being a signal terminal, and the arrangement direction of the first and second terminals being parallel to each other, wherein one end of each of the second terminals has a second contact located in a second accommodating hole of the accommodating holes, a second distance exists between the second contact and an inner wall of the second accommodating hole, the second distance is less than the first distance, a second pitch exists between two adjacent second contacts, the second pitch is less than the first pitch, each of the second terminals has a second extending portion located behind the second contact, the second extending portion extends out of the second accommodating hole, and the second extending portion is at least partially exposed from the second accommodating hole, wherein a third distance exists between the first extending portion and the inner wall of the first accommodating hole along the arrangement direction of the first terminals, a fourth distance exists between the second extending portion and the inner wall of the second accommodating hole along the arrangement direction of the second terminals, and the fourth distance is less than the third distance, as recited in claim 9, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 14, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector, comprising: an insulating body, provided with a mating slot, wherein at least one side of the mating slot is provided with at least two accommodating holes, and the accommodating holes are in communication with the mating slot; a first terminal and a second terminal, one end of the first terminal has a first contact located in a first accommodating hole, a first distance exists between the first contact and an inner wall along the arrangement direction of the first terminal and the second terminal, the first terminal has a first extending portion extends out of the first accommodating hole, the first extending portion is at least partially exposed from the first accommodating hole, one end of the second terminal has a second contact, a width of the second contact is equal to a width of the first contact, the second contact is located in a second accommodating hole, a second distance exists between the second contact and an the second distance is less than the first distance, the second terminal has a second extending portion located behind the second contact, the second extending portion extends out of the second accommodating hole along the arrangement direction of the first terminal and the second terminal, and the second extending portion is at least partially exposed from the second accommodating hole, wherein a third distance exists between the first extending portion and the inner wall of the first accommodating hole along the arrangement direction of the first terminal and the second terminal, a fourth distance exists between the second extending portion and the inner wall of the second accommodating hole along the arrangement direction of the first terminal and the second terminal, and the fourth distance is less than the third distance; wherein a first connecting portion exists between the first contact and the first extending portion, a fifth distance existing between the first connecting portion and the inner wall of the first accommodating hole along the arrangement direction of the first terminal and the second terminal, a second connecting portion exists between the second contact and the second extending portion, a sixth distance existing between the second connecting portion and the inner wall of the second accommodating hole along the arrangement direction of the first terminal and the second terminal, and the fifth distance is equal to the sixth distance; and wherein a first flat plate fixing portion extends backward from the first connecting portion and is fixedly provided in the first accommodating hole, the first flat plate fixing portion is backward connected to the first extending portion, a second flat plate fixing portion extends backward from the second connecting portion and is fixedly provided in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PETER G LEIGH/Examiner, Art Unit 2831